Citation Nr: 1648179	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  05-20 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from January 1998 to August 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted a separate 10 percent rating for bilateral pes planus, effective August 2, 2001, as part of service-connected right and left ankle disabilities.    

In a May 2009 Board decision, the Board denied entitlement to an initial rating in excess of 10 percent for bilateral pes planus, a rating in excess of 30 percent for migraine headaches, and ratings in excess of 10 percent for right and left ankle disabilities.  The Veteran subsequently appealed the May 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2009 Court Memorandum and Decision, the Court vacated the Board's May 2009 decision as to the denial of entitlement to an initial rating in excess of 10 percent for bilateral pes planus and remanded the appeal to the Board for readjudication consistent with the Memorandum and Decision.  The Board observes that the remainder of the May 2009 Board decision, namely the denied increased rating claims for right ankle sprain, left ankle sprain, and migraine headaches, was affirmed by the Court in the July 2009 Memorandum and Decision, and is not currently before the Board at this time.   

In March 2012 and January 2013, the Board remanded the case for additional development.  

In a January 2013 rating decision, the RO increased the Veteran's bilateral pes planus rating to 30 percent, effective August 2, 2001.  Inasmuch as a higher rating is available for bilateral pes planus, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for bilateral pes planus in excess of 30 percent remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In April 2013, the Board denied entitlement to an initial rating in excess of 30 percent for bilateral pes planus.  The Veteran appealed the April 2013 Board decision to the Court.  In a June 2014 Court Memorandum and Decision, the Court vacated the Board's April 2013 decision as to the denial of entitlement to an initial rating in excess of 30 percent for bilateral pes planus and again remanded the appeal to the Board for readjudication consistent with the Memorandum and Decision.

In December 2014, the Board remanded the case for additional development. 

As a final preliminary matter, the Board notes that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence indicates that the Veteran is currently employed as a "soil conservationist," see June 2015 Knee Disability Benefits Questionnaire (DBQ) report, and there is no evidence that the Veteran is unable to obtain or maintain substantially gainful employment due to her disability.  Therefore, the issue of entitlement to TDIU has not been raised by the record at this time.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination to assess the current nature and severity of her bilateral pes planus in April 2012.  Subsequent clinical evidence and statements from the Veteran and her representative indicate worsening of symptomatology since the last VA examination.  In an October 2016 Appellant's Brief, the Veteran's representative requested a new examination "since the Veteran argues that her service-connected bilateral pes planus has worsened."  In a statement received by VA in April 2016, the Veteran wrote that she has not seen "any improve[ment] in [her] flat feet since wearing [orthopedic] shoes and the inserts" and that the pain "[g]et[s] worse when walking and going up and down. . . ."   Furthermore, during an April 2015 VA podiatry consult, the Veteran reported painful feet even while "standing," which had not been considered at the time of the last VA examination in April 2012.  Therefore, given the time period since that examination and indication that the Veteran's disability may have worsened, a remand is necessary to afford the Veteran new VA examination to assess the current nature and severity of his service-connected bilateral pes planus.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

In addition, given the time that will pass during the processing of this remand, outstanding VA and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records that are not already associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected bilateral pes planus.  

3.  Readjudicate the claim on appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




